 

Exhibit 10.7

 



Amendment 2 to Amended and Restated Call Option Agreement

 

This Amendment 2 to AMENDED AND RESTATED CALL OPTION AGREEMENT (this
“Amendment”) is made and entered into as of March 28, 2016 (the “Effective
Date”), between Jia Zhi Hong, a resident of the People’s Republic of China and
Huo Yong Lin, a resident of Hong Kong Special Administration Region (referred to
herein together as the “Parties” and individually as a “Party”).

 

RECITALS

 

WHEREAS, RECITALS of the AMENDED AND RESTATED CALL OPTION AGREEMENT provide that
the “upon the closing of the Reverse Acquisition Agreement, Famous Grow will be
issued and hold 15,925,943 shares of common stock of ActiveWorlds, $0.001 par
value per share.” and “Seller agrees to [deposit all her Company Shares to a
make good escrow agent and] grant to Purchasers certain call rights to acquire
up to 100 percent of the Company Shares pursuant to the terms and conditions set
forth herein (“Call Right”)”;

 

WHEREAS, Article 2.1 of the AMENDED AND RESTATED CALL OPTION AGREEMENT provides
that the “Purchaser shall be permitted to purchase, and seller shall be
obligated to sell the total number of 6,227 of Company Shares with time
passing.”; and

 

WHEREAS, Parties have continuously intended that the Purchaser shall be
permitted to purchase, and seller shall be obligated to sell the total number of
15,925,943 of Company Shares.

 

AGREEMENT

 

1.           Article 2.1 of the AMENDED AND RESTATED CALL OPTION AGREEMENT is
amended as below:

 

2.1. Call Right. Purchaser shall have, during the Exercise Period (as defined
below), the right and option to purchase from the Seller, and upon the exercise
of such right and option the Seller shall have the obligation to sell to
Purchasers, a portion of the Company Shares identified in the Call Exercise
Notice. Purchaser shall be permitted to purchase, and seller shall be obligated
to sell the total number of 15,925,943 of Company Shares with time passing.

 

2.           Except as explicitly amended hereby and pursuant to the terms of
the Amendment to the AMENDED AND RESTATED CALL OPTION AGREEMENT dated March 26,
2016, the terms of the AMENDED AND RESTATED CALL OPTION AGREEMENT shall remain
in full force and effect.

 

This Amendment 2 is effective as of March 28, 2016.

 

[End of Amendment 2 – Signature Page Follows]

 

 

 

 

 

Signature Page

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment 2 as of the date
first written above.

 

 



  /s/ Jia Zhi Hong   Jia Zhi Hong       /s/ Huo Yong Lin   Huo Yong Lin



 

 

 

Acknowledged and agreed to:

 

Yi Huang, as Collateral Agent

 

By /s/ Yi Huang                          

 

 

 

 

